DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-11, 14, 16-19 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. US 2008/0069600 A1 (Nakamura).
Regarding claim 1, Nakamura teaches a liquid electrostatic ink developer assembly comprising: 
a developer roller having a cured surface coating (resin layer 3), the cured surface coating comprising: a cured polyurethane resin formed from a polyol; a hydroxyl-terminated polysiloxane; and a polyisocyanate (¶0068, ¶0080), and forming an outermost laver of the developer roller (the resin layer is the outermost layer 3, FIG. 1, ¶0066).  
Regarding claim 2, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1, wherein the polyol comprises a hydroxyl-terminated polyester polyol (¶0074).  
Regarding claim 4, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1, wherein the polyisocyanate comprises a polymeric polyisocyanate (¶0074).  
claim 5, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1, wherein the polymeric polyisocyanate is a polymeric diphenylmethane diisocyanate (¶0075).  
Regarding claim 7, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1, wherein the developer roller comprises an inner layer (2) on whichAppin. S.N. 16/495,349 a surface coating precursor solution is disposed and cured to form the cured surface coating, the inner layer comprising, prior to deposition and curing of the surface coating precursor solution, unreacted hydroxyl groups on the surface of the inner layer to which the surface coating precursor solution can bond (¶0061).  
Regarding claim 8, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 7, wherein the inner layer comprises a resilient (i.e., elastic) material (¶0043).  
Regarding claim 9, Nakamura teaches the liquid electrostatic developer assembly according to claim 8, wherein the resilient material is selected from the group consisting of natural rubber, synthetic rubber, polyurethane, and epichlorohydrin (1- chloro-2, 3-epoxypropane) (¶0047).  
Regarding claim 10, Nakamura teaches the liquid electrostatic developer assembly according to claim 8, wherein the inner layer comprises the resilient material and a material selected from the group consisting of an ionic salt and carbon black particles (¶0049).  
Regarding claim 11, Nakamura teaches the liquid electrostatic developer assembly according to claim 7, wherein the developer roller comprises a core (1) surrounded by the inner layer.  
claim 14, Nakamura teaches a liquid electrostatic printing apparatus comprising: a liquid electrostatic ink developer assembly comprising a developer roller (25) having an outermost layer (3) of a cured surface coating (¶0067), the cured surface coating comprising a cured polyurethane resin formed from a polyol; a hydroxyl-terminated polysiloxane; and a polyisocyanate (¶0068, ¶0080); 
a photoimaging plate (21) which, in use, rotates in an opposite direction in relation to the developer roller and is to receive a liquid electrostatic ink from the developer roller; and 
an intermediate transfer member (29) which, in use, which makes contact with the photoconductive drum and with a print medium to transfer the liquid electrostatic ink onto the print medium (¶0085-¶0086).  
Regarding claim 16, Nakamura teaches the liquid electrostatic printing apparatus according to claim 14, wherein the developer roller comprises an inner layer (2) on which a surface coating precursor solution is disposed and cured to form the surface coating, the inner layer comprising, prior to deposition and curing of the surface coating precursor solution, unreacted hydroxyl groups on the surface of the inner layer to which the surface coating precursor solution can bond (¶0061).   
Regarding claim 17, Nakamura teaches the liquid electrostatic printing apparatus according to claim 16, wherein the inner layer comprises a resilient material selected from the group consisting of natural rubber, synthetic rubber, polyurethane, and epichlorohydrin(1-chloro-2,3-epoxypropane) (¶0047).  
claim 18, Nakamura teaches the liquid electrostatic developer assembly according to claim 17, wherein the inner layer further comprises a material selected from the group consisting of an ionic salt and carbon black particles (¶0048).  
Regarding claim 19, Nakamura teaches the liquid electrostatic developer assembly according to claim 16, wherein the developer roller further comprises a core (1) surrounded by the inner layer.  
Regarding claim 23, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1, wherein the cured surface coating consists of the cured polyurethane resin (¶0073-¶0074).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US 2008/0069600 A1 (Nakamura) and Uchino et al. US 2008/0220361 A1 (Uchino).
Regarding claim 3, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 2. Nakamura differs from the instant claimed invention by not explicitly disclosing: the hydroxyl-terminated polyester polyol comprises a hydroxyl- terminated polycaprolactone. However this is a known material for the manufacture of developing rollers. Uchino teaches the hydroxyl-terminated polyester polyol comprises a hydroxyl- terminated polycaprolactone (¶0088, ¶0091). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material taught by Uchino with the device taught by Nakamura since Uchino teaches this material is “commonly known,” (¶0091).
Regarding claim 22, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1. Nakamura differs from the instant claimed invention by not explicitly disclosing: the polyol is polycaprolactone polyol, the hydroxyl-terminated polysiloxane is polydimethylsiloxane, and the isocyanate is methylene[bis(phenyl isocyanate)].  However this is a known material for the manufacture of developing rollers. Uchino teaches the polyol is polycaprolactone polyol, the hydroxyl-terminated polysiloxane is polydimethylsiloxane, and the isocyanate is methylene[bis(phenyl isocyanate)] (¶00678, ¶0091). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material taught by Uchino with the device taught by Nakamura since Uchino teaches this material is “commonly known,” (¶0091).

Claims 6, 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US 2008/0069600 A1 (Nakamura) and Uno et al. US 2014/0087304 A1 (Uno).
Regarding claim 6, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1. Nakamura differs from the instant claimed invention by not explicitly disclosing: the hydroxyl-terminated polysiloxane comprises hydroxyl-terminated polydimethylsiloxane. However this is a known material for the manufacture of developing rollers. Uno teaches the hydroxyl-terminated polysiloxane comprises hydroxyl-terminated polydimethylsiloxane (¶0200-¶0205). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material taught by Uno with the device taught by Nakamura since Uno teaches this material is “commonly known,” (¶0091).

Claims 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US 2008/0069600 A1 (Nakamura) and Guzman et al. US 7,356,287 B2 (Guzman).
Regarding claim 12, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1. Nakamura differs from the instant claimed invention by not explicitly disclosing: the assembly further comprises an electrode. However this is a known configuration. Guzman teaches an electrode (110) and the developer roller are, in use, spaced apart to define a gap through which a liquid electrostatic ink can pass (FIG. 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration taught by Guzman with the device taught by Nakamura since Guzman teaches this configuration prevents splashed ink from adhering to the inside of the device (C1 L38-55).
claim 13, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1. Nakamura differs from the instant claimed invention by not explicitly disclosing: the assembly further comprises a squeegee roller that is locatedAppin. S.N. 16/495,349 Amdt. Dated December 31, 2020
adjacent to the developer roller, wherein, in use, the squeegee roller rotates in a direction opposite from the developer roller.  However this is a known configuration. Guzman teaches the assembly further comprises a squeegee roller (112) that is locatedAppin. S.N. 16/495,349 Amdt. Dated December 31, 2020
adjacent to the developer roller, wherein, in use, the squeegee roller rotates in a direction opposite from the developer roller (FIG. 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration taught by Guzman with the device taught by Nakamura since Guzman teaches this configuration prevents splashed ink from adhering to the inside of the device (C1 L38-55).
Regarding claim 15, Nakamura teaches a method of liquid electrostatic printing, the method comprising: passing the ink composition between an electrode and a developer roller (¶0067, the developer roller having an outermost layer of a cured surface coating comprising a cured polyurethane resin formed from a polyol; a hydroxyl-terminated polysiloxane; and a polyisocyanate (¶0068, ¶0080).
Nakamura differs from the instant claimed invention by not explicitly disclosing: the liquid electrostatic ink composition comprising chargeable particles; transferring at least some of the particles from the developer roller to a photoimaging plate to form an image on the photoimaging plate; and transferring the image from the photoimaging plate to a print medium. However this is a well-known configuration. However this configuration is known. Guzman teaches the liquid electrostatic ink composition comprising chargeable particles (i.e., 
Regarding claim 20, Nakamura teaches the liquid electrostatic developer assembly according to claim 14. Nakamura differs from the instant claimed invention by not explicitly disclosing: an electrode or a squeegee roller. However this configuration is known. Guzman teaches an electrode (11) and the developer roller (104) are, in use, spaced apart to define a gap through which a liquid electrostatic ink can pass; and a squeegee roller (112) that is located adjacent to the developer roller, wherein, in use, the squeegee roller rotates in a direction opposite from the developer roller (C1 L50-67). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration taught by Guzman with the device taught by Nakamura since Guzman teaches this configuration prevents splashed ink from adhering to the inside of the device (C1 L38-55).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Nakamura teaches the liquid electrostatic ink developer assembly according to claim 1, wherein the cured polyurethane resin is formed from about 14 wt% of theAppin. S.N. 16/495,349 polyol; about 1 wt% of the hydroxyl-terminated polysiloxane; and about 4.4 wt% of the polyisocyanate.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852